Darden, Chief Judge
(concurring in the result):
In my opinion, the report of an officer, transmitted through usual channels to the commanding officer of the accused, that he has actually observed the accused commit an offense is sufficient to serve as a basis for the commanding officer’s apprehension of the accused. Compare United States v Lidie, 21 USCMA 455, 45 CMR 229 (1972), and Guzewicz v Commonwealth, 212 Va 730, 187 SE2d 144 (1972). I, therefore, would not require Captain Meredith to have been fully aware of Captain Ward’s experience in detecting the odor of marihuana.
In this case, not only was Captain Meredith aware of Captain Ward’s observations, but he had also been advised previously by reliable informants that the accused possessed marihuana and sold it from his room. Accordingly, probable cause existed to apprehend the accused and search his person.
The accused’s room was also properly searched, based upon the information furnished by the informants. See United States v Jeter, 21 USCMA 208, 44 CMR 262 (1972).
The evidence convincingly demonstrates probable cause for accused’s apprehension, the search of his person, and the search of his room. The military judge properly admitted the fruits of those searches into evidence, and I join in affirmance of the decision of the Court of Military Review.